Citation Nr: 0623347	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-38 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces during 
World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 administrative denial of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant had no service as a member of the Philippines 
Commonwealth Army, including the recognized guerrillas, in 
the service or the United States Armed Forces.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b) (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC) and supplemental statement of the case (SSOC) informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In the instant 
case, the veteran received letter notification of VCAA duty 
to assist laws and regulations in January 2004, prior to the 
unfavorable agency decision in May 2004.  The claimant 
submitted a notice of disagreement with that decision, and 
this appeal ensued.  He was issued a SOC in August 2004 and a 
SSOC in April 2005.  Specifically, these documents notified 
him that VA would obtain all relevant evidence in the custody 
of a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes the findings of 
the NPRC.  VA made all reasonable efforts to assist him in 
the development of the claim and notified him of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement to basic 
eligibility for VA benefits, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for any disability for 
which he might appeal.  Despite the inadequate notice 
provided to the claimant on these latter two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for basic eligibility, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Moreover, because it has not been established that the 
appellant is a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the 
service department finding, further development would serve 
no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2005).  This 
case hinges upon the threshold determination as to whether 
the appellant has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Analysis

The appellant maintains that he had had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.  In January 2004, he filed a VA Form 21- 526, 
Veteran's Application for Compensation or Pension, in which 
he reported that he had served on active duty from November 
1942 to August 1945.  

In support of his claim, the appellant provided various 
documents for the record including an affidavit by Alejandro 
T. Santos, dated in 1947, and a document from the East 
Central Luzon Guerrilla Area, dated in 1942.  These documents 
reflect that the appellant served as a guerrilla during World 
War II.  Such evidence establishes recognition of the 
claimant's service by the Philippine Government, but is 
insufficient to establish eligibility for VA benefits.  There 
is no documentation indicating service in the U.S. Armed 
Forces.  

Rather, independent verification of the appellant's alleged 
service from his service department is needed.  In January 
2004, the RO sought such verification from the NPRC.  In a 
March 2004, the NPRC certified that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1)  The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2)  The document contains 
needed information as to length, time and character of 
service; and (3)  In the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.

The Board has carefully reviewed the entire record in this 
case, to include the appellant's contention that attempts 
should be made to contact the four American officers who were 
in the military service with the appellant.  However, it is 
pointed out that this is a case in which the law is 
dispositive; basic eligibility for VA benefits is precluded 
inasmuch as the appellant had no qualifying service.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


